
	

113 HR 5177 IH: Members Play By the Same Rules Act of 2014
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5177
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Maffei (for himself, Mr. Barber, and Mr. Barrow of Georgia) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to eliminate benefits under the Federal
			 Employees Health Benefits Program for Members of Congress so they are
			 treated the same way as other taxpayers, and for other purposes.
	
	
		1.Short title; findings
			(a)Short titleThis Act may be cited as the Members Play By the Same Rules Act of 2014.
			(b)Findings and purpose
				(1)FindingsCongress finds that Members of Congress are subject to the mandatory coverage requirements of
			 Affordable Care Act under section 5000A of the Internal Revenue Code of
			 1986 in the same manner as other taxpayers, but are now permitted to meet
			 such requirements through participation and benefits under the Federal
			 Employees Health Benefits Program (FEHBP).
				(2)PurposeThe purpose of this Act is to eliminate coverage of Members of Congress under FEHBP so they are
			 treated in the same manner as other taxpayers.
				2.Eliminating FEHBP benefits for Members of CongressSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)(D))
			 is amended by adding at the end the following new clause:
			
				(iii)Elimination of FEHBP benefits with respect to Members serving on or after March 23, 2010;
			 individual coverage through an ExchangeNotwithstanding any other provision of law, effective as of January 1, 2015, the following rules
			 apply in carrying out this subparagraph, chapter 89 of title 5, United
			 States Code, and section 5000A of the Internal Revenue Code of 1986:
					(I)Elimination of FEHBP benefitsIn the case of an individual who serves as a Member of Congress on or after March 23, 2010, such an
			 individual in the status as such a Member (including as a former Member or
			 as a member of a family, former spouse, or survivor of such a Member or
			 former Member) is not eligible to obtain coverage under, or any Government
			 contribution towards the premium for, a health benefits plan under chapter
			 89 of title 5, United States Code.
					(II)Individual coverage through an Exchange planA Member of Congress representing a Congressional district in a State or, in the case of a Senator,
			 representing a State may satisfy the minimum essential coverage
			 requirement of section 5000A of the Internal Revenue Code of 1986 through
			 coverage described in subsection (f)(1)(C) of such Code (relating to
			 coverage in the individual market) only through enrollment in a health
			 plan offered through the Federal or State Exchange for residents of such
			 district or such State, respectively..
		
